DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted on April 9th, 2021 has been entered. Claims 1, 2, 6-11, 13, 15-18, and 20-23 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1. A method of forming a sound attenuator around an air conditioning unit compressor, the method comprising: providing a removable molding cover; positioning the air conditioning unit compressor in a cavity of the removable molding cover; covering the air conditioning unit compressor with a flexible protective cover; placing a first material in the cavity of the removable molding cover; placing a second material in contact with the first material in the cavity of the molding cover, wherein the first material and the second material chemically react with each other to form a self-forming foam around the air conditioning unit compressor, and wherein the self-forming foam pushes the flexible protective cover inwardly toward the air conditioning unit compressor to reduce voids located between the flexible protective cover and the air conditioning unit compressor; forming one or more apertures in the self-forming foam to the  air conditioning unit.

Allowable Subject Matter
Claims 1, 2, 6-11, 13, 15-18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10, and 17 have been amended to further clarify the flexible liner and how it interacts with the refrigerant pipes and specific steps during the method claims. A further modification from the rejection of record comprising US 2013/0156614 (Bonifas), US 4806083 (LaGrange), and US 2006/0042801 (Hackworth) would constitute modifying an already modifying reference to accommodate the new claim language. A further search resulted in the previously cited reference of US 5924302 (Derifield) which discloses a two part foam placed within a container to fill voids of the desired plastic covered object within the container. While this reference teaches the base principle of foam molding, the ability to account for piping is not taught in Derifield and the potential combination of Bonifas/LaGrange/Hackworth/Derifield would be reliant on hindsight rationale to construct the claims. For at least this reason, independent claims 1, 10, and 17 as well as dependent claims 2, 6-9, 11, 13, 15, 16, 18, and 20-23 are found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746